BLATGHFORD, District Judge.
I allow to the register, in the above matter, a compensation of $5 per day, for the twenty-five days, under section 47, for his employment under the special order, as custodian of the surrendered property, as register. As a further compensation, in respect of the $15,000 realized by him from the sales of goods, I allow to him, for the custody of that money, $250, that sum being arrived at by computing, on the $15.000, the rate of percentage allowed to assignees by section 28, on moneys received and paid out by them. An order will be entered accordingly, the whole sum, $375, to be payable out of the assets of the estate.
[This case was again heard upon the certificate of the register as to the proof of a debt. Case No. 8,456.]